DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
 Applicant's submission filed on 2/22/2022 has been entered.
 Claims 7, and 12 are pending.  
Claims 1-6, 8-11, and 13 have been canceled.
Claim 7 has been amended.
No new claims have been added.

Claim Interpretation
Claims 7 and 12 recite in the preamble the limitation “for producing a lamination-shaped fired body” and claim 7 further recites “the kit being used to produce a lamination-shaped fired body obtained by firing a lamination-shaped article”.  These limitations are considered intended use as they do not provide structural difference to the kit and have not been accorded patentable weight See MPEP 2111.02.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Childers et al (WO2016/186609 A1) in view of Kamikoriyama et al (US 2009/0252924 A1) further in view of McNulty et al. (US 2015/0328678 A1 and further in view of Travitzky et al “Additive Manufacturing of Ceramic Based Materials”. 
Regarding claims 7 and 12, Childers discloses additive manufacturing [0017] materials (which may be considered a kit) including materials such as powder build materials including metal, glass or ceramics (non-hydrating reaction raw materials) [0038] and, included in the build material, an adhesive which may be polyvinyl alcohol and is disclosed as soluble in a binding agent such as water [0050].  Childers also teaches the inclusion of fluid coalescing agents (coupling liquid which contains a coupling agent) [0034].  
Childers does not expressly teach the polyvinyl alcohol as particles and does not teach the coupling agent contains at least one of Ti, Al or Zr in an amount of at least 50% by mass of the coupling liquid. Childers also does not teach the build material (non-hydrating reaction raw materials) as constituted mainly from an oxide containing at least one element selected from the group consisting of Al, Zr, Ti, Zn, Ni, Fe, and Si with an average particle diameter of not less than 10 μm and not more than 50 μm.  
However, because Childers teaches the polyvinyl alcohol can be included in the powder build materials and may be soluble in water [0050], it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the polyvinyl alcohol adhesive material as a solid particle as well.
Additionally, Childers teaches a suitable coalescing (coupling) agent may be an ink-type formulation [0048] in a solvent but does not teach the percentage of the coalescing (coupling) agent.  Absent a teaching of the components in Childers, a person of ordinary skill would have been motivated to look to similar art for components of inks with coupling agents. Kamikoriyama teaches the use of 0 wt.% to 60 wt.% [0045] silane, titanium, zirconium, or aluminum coupling agents as appropriate to the substrate in an ink composition [0012].  Kamikoriyama teaches the coupling agent is used to adjust the adhesion to a substrate material and to improve the surface smoothness of the material [0042].  Additionally, Childers teaches the build material for the additive manufacturing may be a ceramic [0038].  Absent a teaching of the type, composition or average diameter of the ceramic powder build material in Childers, a person of ordinary skill would have been motivated to look to similar art for appropriate ceramic materials and particle sizes.  McNulty teaches ceramic oxide powder materials such as alumina, silica, and zirconia may be used in additive manufacturing [0038] and Travitzky teaches the particle size affects the accuracy of dimensional parameters (p731) and teaches an optimal particle size for ceramic particles in additive manufacturing is 20-35µm to provide optimal printability (pg 732). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use an ink with a coupling agent selected from a titanium, zirconium or aluminum type in a solvent in an amount of 0-60 mass% overlapping the instant claimed range of at least 50%, as the ink-type formulation coalescing (coupling) liquid and agent of Childers and to optimize the percentage in a range of 0 wt.% to 60 wt.% overlapping the claimed range of at least 50 wt.% absent a teaching of a formulation in Childers in order to obtain a proper adhesion to the substrate and to improve the surface smoothness. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I). Additionally, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use ceramic oxide powder materials such as alumina, silica, and zirconia as the additive manufacturing ceramic materials of Childers absent an express teaching of the ceramic material type in Childers and to use a powder size of 20-35µm in order to provide both accuracy of dimensional parameters and optimal printability.

Response to Arguments
Applicant’s amendments and arguments, filed 2/22/2022, have been fully considered and they are persuasive with regard to the previously cited references not teaching an average an average particle diameter of the non-hydrating reaction raw material particles is not less than 10 μm and not more than 50 μm.  Therefore the rejections have been withdrawn. However new grounds of rejection have been applied further in view of Travitzky as set forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D IVEY whose telephone number is (571)272-5043. The examiner can normally be reached M-Th 7:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.D.I./Examiner, Art Unit 1784                                                                                                                                                                                                        
/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784